DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-3, 17-19, 21-22 and 36 have been considered but are moot because the new ground of rejection does not rely on the combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s arguments, see Remarks filed 8/11/22, with respect to claims 8-11, 13-14 23-27, 29-30 and 32-24 have been fully considered and are persuasive.  The 35 USC 103 rejection of claims 8-11, 13-14 23-27, 29-30 and 32-24 has been withdrawn. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3 and 36 are rejected under 35 U.S.C. 103 as being unpatentable over Shin et al. (US 2019/0028669 A1) hereinafter “Shin.”
As to claim 1, Shin discloses a vibration device (Fig. 2a), comprising: 
a vibration array configured to include a plurality of vibration modules (Fig. 2a. Sound output unit 1000 includes plurality of sound output modules 200) between a first protection member and a second protection member (¶0096 and ¶0100, Fig. 3. Modules 200 between protection member 400 and encapsulation plate 150.), 
wherein the plurality of vibration modules are configured to be spaced apart from one another by a first interval a first direction at a same plane between the first protection member and the second protection member (Fig. 2a. Modules 200 spaced apart on the same plane.).
		Shin does not expressly disclose the first interval is less than 3 cm.
	However, ¶0051 discloses that the display apparatus with display 100 may be a mobile electronic device such as a smartphone and Fig. 2b shows the modules 200 closely spaced together. Spacing the modules less that 3cm apart is a simple design choice that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on spatial restrictions due to device size as well as desired amount/quality of sound reproduction.
	As to claim 2, Shin discloses wherein the plurality of vibration modules are configured to be spaced apart from one another by a second interval in a second direction intersecting with the first direction (Fig. 2a. Modules 200 spaced apart on the same plane.).
	Shin does not expressly disclose a second interval of less than 3 cm.
However, ¶0051 discloses that the display apparatus with display 100 may be a mobile electronic device such as a smartphone and Fig. 2b shows the modules 200 closely spaced together. Spacing the modules less that 3cm apart is a simple design choice that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on spatial restrictions due to device size as well as desired amount/quality of sound reproduction.
	As to claim 3, Shin does not expressly disclose wherein an interval between the plurality of vibration modules is about 0.1 mm to about 5 mm, with respect to the first direction and a second direction intersecting with the first direction.
However, ¶0051 discloses that the display apparatus with display 100 may be a mobile electronic device such as a smartphone and Fig. 2b shows the modules 200 closely spaced together. Spacing the modules less that 3cm apart is a simple design choice that would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, based on spatial restrictions due to device size as well as desired amount/quality of sound reproduction.
As to claim 36, Shin discloses a display apparatus (Title), comprising: 
a display panel configured to display an image (¶0063, Figs. 1 and 3. Display panel 100 may display an image.); and 
a vibration apparatus configured to include at least one vibration array on a rear surface of the display panel to vibrate the display panel (¶0064 and ¶0115, Figs. 3 and 6a. Sound output module 200 may vibrate and be disposed on a rear surface of display panel 100.), 
wherein the at least one vibration array comprises the vibration device of claim 1 (Figs. 3 and 6a-b. See claim 1 rejection above.).

Claims 17-19 and 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Shin, as applied to claim 1 above, in view of Shin et al. (US 2020/0059733 A1) hereinafter “Kim.”
As to claim 17, Shin does not expressly disclose wherein each of the plurality of vibration modules comprises a vibration layer, and wherein the vibration layer comprises: a plurality of inorganic material portions having a piezoelectric characteristic; and an organic material portion between the plurality of inorganic material portions.
Shin in view of Kim discloses wherein each of the plurality of vibration modules comprises a vibration layer (Kim, ¶0088 and Fig. 3. Vibration module 200 with layers 210 and 220.), and 
wherein the vibration layer comprises: 
a plurality of inorganic material portions having a piezoelectric characteristic (Kim, ¶0088, Fig. 3. “The first portions 210 including an inorganic material and having a piezoelectric characteristic.”); and 
an organic material portion between the plurality of inorganic material portions (Kim, ¶0088, Fig. 3. “The second portions 220 including an organic material and having flexibility.”).
Before the effective filing date of the claimed invention, it would have been obvious to a person of ordinary skill in the art to compose the vibration layers of different materials, as taught by Kim. The motivation would have been to better adjust for piezo characteristic vs flexibility (Kim, ¶0088).
	As to claim 18, Shin in view of Kim discloses wherein each of the plurality of vibration modules comprises: a first electrode layer on a first surface of the vibration layer (Shin, ¶0104-0105, Fig. 4. Electrode 235 on vibration layer 231 surface 231b.); and 
a second electrode layer on a second surface opposite to the first surface of the vibration layer (Shin, ¶0104-0105, Fig. 4. Electrode 233 on vibration layer 231 surface 231a.).
As to claim 19, Shin in view of Kim discloses wherein each of the plurality of inorganic material portions is configured to have a piezoelectric deformation coefficient of 1,000 pC/N or more in a thickness direction (Kim, ¶0079. Variety of inorganic materials and combinations disclosed. Selecting based on piezoelectric deformation coefficient is a simple design choice based on desired vibration characteristic.).
The motivation is the same as claim 17 above.
As to claim 21, Shin in view of Kim discloses wherein the plurality of inorganic material portions and a plurality of organic material portions are alternately and repeatedly arranged, and a size of each of the plurality of organic material portions progressively decreases in a direction from a center portion to both peripheries of the vibration layer (Kim, ¶0083 and ¶0110, Fig. 8. Organic material portions 220 decrease in size from center.).
The motivation is the same as claim 17 above.
As to claim 22, Shin in view of Kim discloses wherein each of the plurality of inorganic material portions has one or more of a line shape, a circular shape, an oval shape, and a polygonal shape (Kim, Figs. 4, 8 and 18. Inorganic materials 210 have line shape.).
The motivation is the same as claim 17 above.

Allowable Subject Matter
Claims 8-14 and 23-35 are allowed.
Claim 4-7, 15-16, 20 and 37-41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: The closest prior art of record does not expressly disclose or fairly suggest “a cover member surrounding the plurality of vibration modules, the cover member contacting the plurality of vibration modules,” as in claim 8 and similarly in claim 23.
The combination of the above feature with the other elements of the claims would not have been obvious to a person of ordinary skill in the art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES K MOONEY whose telephone number is (571)272-2412. The examiner can normally be reached Monday-Thursday, 8:30-6:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on (571) 272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JAMES K MOONEY/Primary Examiner, Art Unit 2654